FILED
                             NOT FOR PUBLICATION                            OCT 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WIRA REAGAN KOJONGIAN,                           No. 12-70712

               Petitioner,                       Agency No. A078-020-340

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Wira Reagan Kojongian, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to

reconsider and/or reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reconsider or reopen,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005), and we deny in part

and dismiss in part the petition for review.

         The BIA did not abuse its discretion in denying Kojongian’s motion to

reconsider as untimely because it was filed more than 30 days after the BIA’s

decisions. See 8 C.F.R. § 1003.2(b)(2).

         Further, the BIA did not abuse its discretion in denying the motion,

construed as a motion to reopen, as untimely and number-barred because

Kojongian filed the second motion over four years after the BIA’s final decision,

see 8 C.F.R. § 1003.2(c)(2), and Kojongian failed to demonstrate changed

circumstances in Indonesia to qualify for the regulatory exception to the time and

number limitations, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi v. Holder, 597 F.3d

983, 988-89 (9th Cir. 2010).

         The BIA also considered Kojongian’s claims in light of the court’s decisions

in Wakkary v. Holder, 558 F.3d 1049 (9th Cir. 2009), and Tampubolon v. Holder,

610 F.3d 1056 (9th Cir. 2010), and concluded that Kojongian failed to demonstrate

exceptional circumstances to warrant reopening under the its sua sponte authority.

We lack jurisdiction to review the BIA’s decision not to reopen under its sua

sponte authority. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir.

2011).


                                            2                                    12-70712
      Finally, we reject Kojongian’s requests that the court reconsider its stance

regarding a pattern or practice of persecution or require the BIA to reconsider his

motion on this basis.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    12-70712